DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 10 of U.S. Patent No. 10636991. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of instant application (hereinafter ‘149 application)
Claims of U.S. Patent 10636991 (hereinafter “991 Patent”)
Explanation of Differences
17
1,3,4,6
Claim 1 of ‘991 Patent encompasses the claimed subject matter with an additional limitation of an electron transport layer and triplet energy relationships that is not claimed in the instant application. Thus, Claim 1 of ‘991 Patent anticipates Claim 1 of ‘149 application.
18
10
Claim 3 of ‘991 Patent encompasses the claimed subject matter



Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 10 of U.S. Patent No. 11296295. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of instant application
(hereinafter ‘149 application)
Claims of U.S. Patent 11296295 (hereinafter “991 Patent”)
Explanation of Differences
17
1,6
Patent ‘295 claim 1 and 6 encompasses the claimed subject matter with an addition a charge generation layer between the first light-emitting stack and the second light-emitting stack, wherein the charge generation layer comprises an N-type charge generation layer and a P-type charge generation layer, wherein the N-type charge generation layer excludes an anthracene-based material, and wherein the N-type charge generation layer comprises an organic material that is not claimed in the instant patent. Thus, Claim 1,6 of ‘295 Patent anticipates Claim 17 of ‘149 application.
18
10
‘539 Application claim  encompasses the claimed subject matter.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2014/0061600), and further in view of Suruga et al (U.S. 20180351101).
Regarding claim 17. Kim et al discloses an organic light emitting diode (FIG. 1) comprising:
a first electrode (FIG. 1, item 120);
a light emitting stack (FIG. 1, item 130 and 150) disposed directly (FIG. 1, item 130 is directly on item 120) on the first electrode (FIG. 1, item 120); and
a second electrode (FIG. 1, item 160) disposed directly (FIG. 1, item 160 is directly on item 150) on the light emitting stack (FIG. 1, item 130, 150),
wherein the light emitting stack (FIG. 1, item 130 and 150) comprises:
a hole injection layer (FIG. 1, item 131) directly disposed on the first electrode (FIG. 1, item 120).
a hole transport layer (FIG. 1, item 132) directly disposed on the hole injecting layer (FIG. 1, item 131), 
a blue light emitting layer (FIG. 1, item 133) directly disposed on the hole transport layer (FIG. 1, item 132), 
an electron transporting layer (FIG. 1, item 134 and 154) directly disposed (FIG. 1, item 134 is disposed directly on item 133) on the blue light emitting layer (FIG. 1, item 133), and 
an electron injecting layer (FIG. 1, item 155) directly disposed on the electron transporting layer (FIG. 1, item 154), 
the hole transport layer (FIG. 1, item 132) is directly in contact with the blue light emitting layer (FIG. 1, item 133)
wherein the blue light emitting layer (FIG. 1, item 133) comprising a blue host material ([0020], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host) and a blue fluorescent dopant material ([0020], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host), and 
the hole transport layer (FIG. 1, item 132) comprising a hole transport layer material ([0024], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),
the blue fluorescent dopant material ([0020], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher LUMO (Lowest Unoccupied Molecular Orbital) energy level than the blue host material ([0020], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
the blue fluorescent dopant material ([0020], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher HOMO (Highest Occupied Molecular Orbital) energy level than the blue host material ([0020], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(As disclosed in [0047]-[0049] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
the hole transport layer material ([0024], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),has a higher HOMO energy level than the blue host material ([0020], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(as disclosed in [0046] & [0048] of the published specification of the instant application, the hole transport material and the blue host material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
the hole transport layer material ([0025], i.e. The first hole transport layer 132) has a higher HOMO energy level than the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) and a difference in the HOMO energy levels between the hole transport layer material ([0025], i.e. The first hole transport layer 132) and the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) is 0.1 eV or less (as disclosed in [0046] & [0049] of the published specification of the instant application, the hole transport material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
; and
the blue fluorescent dopant material ([0020], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a lower singlet energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).
(the HOMO, LUMO and singlet energy are properties of materials. As disclosed in [0048]-[0049, [0056]] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
wherein the blue host material comprises an anthracene-containing compound ([0020], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).
wherein the blue fluorescent dopant material comprises a pyrene amine-containing compound ([0020], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene).
Kim et al further discloses wherein the blue light emitting layer (FIG. 1, item 133) comprises the blue fluorescent dopant material ([0020], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host; fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene; a host material such as AND(9,10-di(2-naphthyl)anthracene))).
Kim et al fails to explicitly disclose wherein the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material.
However, Suruga et al teaches wherein the blue light emitting layer ([0050], i.e. 10) The blue light-emitting dopant is a pyrene derivative. 11) The luminous layer contains an anthracene derivative. 12) The luminous layer contains the anthracene derivative as a host material) comprises 1 wt% to 5 wt% of the blue fluorescent dopant material ([0203], i.e. the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the organic light emitting diode as disclosed in Kim et al with the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material as disclosed by Suruga et al. The use of the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer in Suruga provides for avoiding the concentration quenching (Suruga et al, [0203]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 18. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the organic light emitting diode is a white organic light emitting diode ([0020], i.e. Referring to FIG. 1, an OLED 100 according to an embodiment of the present invention may be a white OLED including yellow light and blue light) and the additional light emitting stack (FIG. 1, item 150) emits red (R), green (G) or yellow (Y) light (FIG. 1, item 153).

Regarding claim 19. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the blue host material includes one compound selected from the group consisting of 9,10-di-(2- naphthyl)anthracene (ADN), 2-tert-butyl-9,10-di(2-naphthyl)anthracene, 2-methyl-9,10-di(2- naphthyl)anthracene (MADN), and combinations thereof ([0020], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).

Regarding claim 20. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the blue fluorescent dopant material includes a compound selected from the group consisting of 1,6- bis(diphenylamine)pyrene, tetrakis(t-butyl)perylene (TBPe), and combinations thereof ([0020], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene).

Regarding claim 21. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the hole transport layer comprises one selected from the group consisting of N,N-diphenyl-N,N'-bis(3- methylphenyl)-1,1'-biphenyl-4,4'-diamine (TPD), N,N'-diphenyl-N,N'-bis(1-naphthyl)-1,1'- biphenyl-4,4"-diamine (NPD), MTDATA, l,3-bis(N-carbazolyl)benzene (mCP), copper phthalocyanine (CuPC), tris(4-carbazolyl-4-yl-phenyl)amine (TCTA), tris(trifluorovinylether)- tris(4-carbazolyl-9-yl-phenyl)amine (TFV-TCTA), tris[4-(di ethyl amino)phenyl]amine, N- (biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H- -fluorene-2-amine, tri-p-tolylamine, N-[1,1'-biphenyl]-4-yl-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)pheny- 1]-amine, 4,4'-bis(N-carbazolyl)-1,1 -biphenyl (CBP), 1, 1 -bis(4-(N,N'-di(p- tolyl)amino)phenyl)cyclohexane (TAPC), and combinations thereof. 
([0024], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA))

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2014/0061601), and further in view of Suruga et al (U.S. 20180351101).
Regarding claim 17. Kim et al discloses an organic light emitting diode (FIG. 1) comprising:
a first electrode (FIG. 1, item 120);
a light emitting stack (FIG. 1, item 130 and 150) disposed directly (FIG. 1, item 130 is directly on item 120) on the first electrode (FIG. 1, item 120); and
a second electrode (FIG. 1, item 160) disposed directly (FIG. 1, item 160 is directly on item 150) on the light emitting stack (FIG. 1, item 130, 150),
wherein the light emitting stack (FIG. 1, item 130 and 150) comprises:
a hole injection layer (FIG. 1, item 131) directly disposed on the first electrode (FIG. 1, item 120).
a hole transport layer (FIG. 1, item 132) directly disposed on the hole injecting layer (FIG. 1, item 131), 
a blue light emitting layer (FIG. 1, item 133) directly disposed on the hole transport layer (FIG. 1, item 132), 
an electron transporting layer (FIG. 1, item 134 and 154) directly disposed (FIG. 1, item 134 is disposed directly on item 133) on the blue light emitting layer (FIG. 1, item 133), and 
an electron injecting layer (FIG. 1, item 155) directly disposed on the electron transporting layer (FIG. 1, item 154), 
the hole transport layer (FIG. 1, item 132) is directly in contact with the blue light emitting layer (FIG. 1, item 133)
the blue light emitting layer (FIG. 1, item 133) comprising a blue host material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host) and a blue fluorescent dopant material  ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host)
, and 
the hole transport layer (FIG. 1, item 132) comprising a hole transport layer material ([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA))
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher LUMO (Lowest Unoccupied Molecular Orbital) energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher HOMO (Highest Occupied Molecular Orbital) energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(As disclosed in [0047]-[0049] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
the hole transport layer material ([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),has a higher HOMO energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(as disclosed in [0046] & [0048] of the published specification of the instant application, the hole transport material and the blue host material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
the hole transport layer material ([0025], i.e. The first hole transport layer 132) has a higher HOMO energy level than the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) and a difference in the HOMO energy levels between the hole transport layer material ([0025], i.e. The first hole transport layer 132) and the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) is 0.1 eV or less (as disclosed in [0046] & [0049] of the published specification of the instant application, the hole transport material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
; and
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a lower singlet energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).
(the HOMO, LUMO and singlet energy are properties of materials. As disclosed in [0048]-[0049, [0056]] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
wherein the blue host material comprises an anthracene-containing compound ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).
wherein the blue fluorescent dopant material comprises a pyrene amine-containing compound ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene).
Kim et al further discloses wherein the blue light emitting layer (FIG. 1, item 133) comprises the blue fluorescent dopant material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host; fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene; a host material such as AND(9,10-di(2-naphthyl)anthracene))).
Kim et al fails to explicitly disclose wherein the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material.
However, Suruga et al teaches wherein the blue light emitting layer ([0050], i.e. 10) The blue light-emitting dopant is a pyrene derivative. 11) The luminous layer contains an anthracene derivative. 12) The luminous layer contains the anthracene derivative as a host material) comprises 1 wt% to 5 wt% of the blue fluorescent dopant material ([0203], i.e. the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the organic light emitting diode as disclosed in Kim et al with the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material as disclosed by Suruga et al. The use of the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer in Suruga provides for avoiding the concentration quenching (Suruga et al, [0203]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 18. Kim et al discloses all the limitations of the organic light emitting diode according to claim 175 above.
Kim et al further discloses wherein the organic light emitting diode is a white organic light emitting diode ([0020], i.e. Referring to FIG. 1, an OLED 100 according to an embodiment of the present invention may be a white OLED including yellow light and blue light) and the additional light emitting stack (FIG. 1, item 150) emits red (R), green (G) or yellow (Y) light (FIG. 1, item 153).

Regarding claim 19. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the blue host material includes one compound selected from the group consisting of 9,10-di-(2- naphthyl)anthracene (ADN), 2-tert-butyl-9,10-di(2-naphthyl)anthracene, 2-methyl-9,10-di(2- naphthyl)anthracene (MADN), and combinations thereof.
([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene))

Regarding claim 20. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the blue fluorescent dopant material includes a compound selected from the group consisting of 1,6- bis(diphenylamine)pyrene, tetrakis(t-butyl)perylene (TBPe), and combinations thereof.
([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene).

Regarding claim 21. Kim et al discloses all the limitations of the organic light emitting diode according to claim 17 above.
Kim et al further discloses wherein the hole transport layer comprises one selected from the group consisting of N,N-diphenyl-N,N'-bis(3- methylphenyl)-1,1'-biphenyl-4,4'-diamine (TPD), N,N'-diphenyl-N,N'-bis(1-naphthyl)-1,1'- biphenyl-4,4"-diamine (NPD), MTDATA, l,3-bis(N-carbazolyl)benzene (mCP), copper phthalocyanine (CuPC), tris(4-carbazolyl-4-yl-phenyl)amine (TCTA), tris(trifluorovinylether)- tris(4-carbazolyl-9-yl-phenyl)amine (TFV-TCTA), tris[4-(di ethyl amino)phenyl]amine, N- (biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H- -fluorene-2-amine, tri-p-tolylamine, N-[1,1'-biphenyl]-4-yl-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)pheny- 1]-amine, 4,4'-bis(N-carbazolyl)-1,1 -biphenyl (CBP), 1, 1 -bis(4-(N,N'-di(p- tolyl)amino)phenyl)cyclohexane (TAPC), and combinations thereof. 
([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA))

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
Regarding claims 17-21. Applicant argues:
Applicant submits that Kim fails to disclose the claimed organic light emitting diode because the organic light emitting diode of Kim requires a charge generation layer provided between a first stack and a second stack. See Abstract and FIG. 1 of Kim.

Applicant is arguing against Kim et al because Kim discloses a charge generation layer provided between the first and second stack.
However, the claims do not exclude a charge generation layer. Besides, applicant’s own disclosure also discloses a charge generation layer provided between the first and second stack (See 112a rejection in the Office Action mailed 05/11/2022).
Applicant’s arguments are not persuasive.

Applicant further argues:
In particular, the disclosure of Kim is directed to a pyrene compound that is included in a N type charge generation layer of the charge generation layer of the organic light emitting diode. Therefore, the organic light emitting diode of Kim requires a charge generation layer between the stack and fails to disclose the configuration recited in the claims. Moreover, Suruga does not cure the deficiency of Kim.

Applicant is arguing against Kim because Kim disclose a pyrene compound that is included in a N type charge generation layer.
This is not persuasive because applicant has not claimed a charge generation layer nor claimed any materials of the charge generation layer that would does not read upon the Kim et al references.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822